—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: The court erred in denying defendant’s motion for summary judgment. Plaintiff was injured when, after swimming with friends at about 3:00 in the morning, she came upon an eight-foot chain link fence while attempting to return to her car. That fence was part of defendant’s Beardslee hydroelectric station. She climbed the fence and walked along a cement path until she came to a second fence, which was 10 feet high with barbed wire across the top. As she was climbing it, she grabbed a high voltage lead line to help pull herself up, whereupon she received an electric shock and fell to the ground.
Defendant met its burden of establishing as a matter of law *907that it maintained its facility with reasonable care by installing two fences enclosing the lead line at issue (see, Miner v Long Is. Light. Co., 40 NY2d 372) and plaintiff failed to raise a triable issue of fact in response thereto (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). (Appeal from Order of Supreme Court, Herkimer County, Tenney, J.—Summary Judgment.) Present—Callahan, J. P., Pine, Lawton, Boomer and Davis, JJ.